Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16405945 and 62766867, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior applications 16405945 and 62766867, fail to provide adequate support for the claim limitation of “associating identifying information with said amount, said identifying information comprising information which identifies at least one of said video display, said electronic gaming device, and a game theme to which said progressive jackpot corresponds” (claims 1-17). The prior Application 16/405945, discloses that the identification of the associated gaming operation (e.g. unique identification number for the gaming operation) is identified (paragraphs 11, 29). However there no description of identifying information comprising information which identifies at least one of said video display, and a game theme to which said progressive jackpot corresponds. Furthermore, there is no description of “capturing via an interface port of said video display data representing an image displayed by said video display”.
Accordingly, claims 1-17 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-17 are directed to an abstract idea of performing a mental process.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 

Claim 1 recites a method of monitoring an amount of a progressive jackpot which is displayed by a video display associated with an electronic gaming device, comprising the steps of: 
associating an image capture device with said video display, said image capture device comprising a controller, a memory and software configured to cause said controller to implement the steps of: 
capturing, via an interface port of said video display, data representing an image displayed by said video display; 
analyzing said data representing said image to identify said amount of said progressive jackpot; 
associating identifying information with said amount, said identifying information comprising information which identifies at least one of said video display, said electronic gaming device, and a game theme to which said progressive jackpot corresponds; and 
transmitting said amount with said associated identifying information to a remote jackpot monitoring system.

Claim 8 recites a jackpot monitoring system configured to monitor a progressive jackpot which is displayed by a video display associated with an electronic gaming device, comprising: 
an image capture device associated with said video display, said first image capture device comprising a controller, a memory and software configured to cause said controller to: 
capture, via an interface port of said video display, data representing an image displayed by said video display; 
analyze said data representing said image to identify said amount of said progressive jackpot; 
associate identifying information with said amount, said identifying information comprising information which identifies at least one of said video display, said electronic gaming device, and a game theme; and 
transmit said amount with said associated identifying information to a remote jackpot monitoring system; and 
said remote jackpot monitoring system comprising a controller, a memory, a database, and software configured to cause said controller to: store said amount in a dataset in said database, said dataset including information regarding a time of said amount and said associated identifying information.


Claim 15 recites a jackpot monitoring system configured to monitor a progressive jackpot which is displayed by a video display associated with an electronic gaming device, comprising: 
an image capture device associated with said video display, said image capture device comprising a controller, a memory and software configured to cause said controller to: 
capture, via an interface port of said video display, data representing a first image displayed by said video display; and 
transmit said data representing said first image to a remote jackpot monitoring system; and 
said jackpot monitoring system comprising a controller, a memory, a database, and software configured to cause said controller to: 
analyze said data representing said first image to identify said amount of said progressive jackpot;
 associate identifying information with said amount, said identifying information comprising information which identifies at least one of said video display, said electronic gaming device, and a game theme; and 
store said amount in a dataset in said database, said dataset including a timestamp of said amount and said associated identifying information.

The above underlined limitations recite an abstract idea of performing a mental process. Mental processes include concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The step of analyzing data representing said image to identify said amount of said progressive jackpot; and associating identifying information with said amount, said identifying information comprising information which identifies at least one of said video display, said electronic gaming device, and a game theme to which said progressive jackpot corresponds are steps of performing an observation and evaluation. Therefore, the claims recite an abstract idea of performing a mental process.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-17 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-17 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The image capture device capture the images via an interface port comprising a controller, a memory and software are not used in a meaningful way. Applicant’s specification discloses an application in the EGM (gaming machine) to take a “printscreen or screenshot (also as known as a screen grab or screen capture”; paragraph 45). The EGM is a generic gaming machine and not a particular machine. The judicial exception is not applied by a particular machine.
In addition, the steps of capturing the image is a step of obtaining data and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
The step of transmitting data to a remote jackpot monitoring system and storing data is recited at a high level of generality, is a form of insignificant extra-solution activity.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite an image capture device comprising a controller, a memory and software.
Applicant’s specification discloses an application in the EGM (gaming machine) to take a “printscreen or screenshot (also as known as a screen grab or screen capture”; paragraph 45). As indicated in Applicant’ specification, screen grab, screen capture, or taking a screenshot is well known.
In addition, the steps of capturing the image is a step of electronically scanning or extracting data from a physical document (or in this case a physical display device). The courts have ruled that electronically scanning or extracting data from a physical document is well known, routine and conventional or insignificant extra solution activity. See Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);

The step of transmitting said amount with said associated identifying information to a remote jackpot monitoring system is a step of transmitting data. The courts have ruled that transmitting data over a network is well known, routine and conventional or insignificant extra solution activity. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Claim 15 also recites storing said amount in a dataset in said database. The courts have ruled that storing data in a memory is well known, routine and conventional or insignificant extra solution activity. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims further recite generating information (timestamp), data gathering [the type of interface, how data is obtained (i.e. screen grab) or the type of data obtained (video input or output)]. These limitations are recited at a high level of generality, is a form of insignificant extra-solution activity. The claim limitations are not integrated to a practical application for the same reasons discussed above. In addition, these limitations are well known, routine and conventional as discussed above. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vemuri (US 2021/0248872) in view of Hilleque (WO 2009/114196 A2).

1. Vemuri discloses a method of monitoring an amount of a progressive jackpot which is displayed by a video display associated with an electronic gaming device (Figs. 1, 3; paragraphs 25, 35, 37), comprising the steps of: 
associating an image capture device with said video display (104 in Fig. 4, 502 in Fig. 5; paragraphs 48-50, 68-70), said image capture device comprising a controller, a memory and software configured to cause said controller to implement the steps of (computing device 104 comprising processor(s) 118, memory 120 and software inherently in memory comprising instructions operate the computer device; Fig. 4, paragraph 48): 
capturing, data representing an image displayed by said video display (paragraphs 48-50, 68-70); 
analyzing said data representing said image to identify said amount (server or portable computing may perform image analysis to identify the amounts; paragraphs 70-73) of said progressive jackpot (jackpot amount 94 in Fig. 3; paragraphs 7-9, 37-39); 
associating identifying information with said amount, said identifying information comprising information which identifies at least one of said video display, said electronic gaming device, and a game theme to which said progressive jackpot corresponds (It is noted that the claim does not specify where or how the identifying information is obtained. Vemuri discloses the image information is associated with data including timestamp; machine identifier, jackpot identifier, game identifier; etc.; paragraphs 63, 69, 73-74, 78); and 
transmitting said amount with said associated identifying information to a remote jackpot monitoring system (transmit and store to a remote server progressive jackpot database; paragraphs 7, 44, 63-64, 75, 78, 79).
Vemuri discloses the claimed invention but fails to teach that the capturing the data representing an image via an interface port of said video display. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering systems, Hilleque a method and system for monitoring a progressive and/or other non-progressive jackpot awards (paragraphs 17). Hilleque discloses that similarly to Vemuri’s capture device that a video camera (paragraphs 62, 86). Hilleque discloses that alternatively or in combination (paragraphs 86, 98), the capturing device may be a splitter in combination with a video recorder (400 and 405 in Fig. 4) connected to the display’s (122 in Fig. 4) interface port (connection may be any suitable combination of VGA, HDMI, DVI, composite, component, LVDS, or other suitable connection type; paragraphs 64). The advantage of using recorders and splitters is advantageous since it is less expensive and functions as a direct capture device (paragraph 65). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Vemuri’s invention and capture the data via an interface port of said video display as taught by Hilleque in order to provide the predictable result of providing less expensive method of capturing data from a screen and directly capture data from the display source.

2. Vemuri in view of Hilleque discloses the method of claim 1 further comprising the step of generating a timestamp, said timestamp comprising a date and a time, and associating said timestamp with said amount (Vemuri; paragraphs 20, 63, 67, 74, 78-79, 82, 86. In addition, Hilleque discloses timestamp with date and time is associated with the amount; paragraphs 90; Fig. 8).

3. Vemuri in view of Hilleque discloses the method of claim 1 wherein said interface port comprises an input or output port of said video display [Hilleque discloses that the recorder and splitter video ports that goes into the display device for display (paragraph 64, Fig. 4) and therefore goes into the input port of the display device.].

4. Vemuri in view of Hilleque discloses he method of claim 1 wherein said data represents a video output by said video display [Vemuri discloses the data represents a video output b/c it is a captured image of the video display (paragraphs 48-50, 68-70). In addition, Hilleque discloses the recorded data recording by the recorder “represents” a video output of the of the display as illustrated in Figs. 6a.].

5. Vemuri in view of Hilleque discloses the method of claim 1 wherein said data represents a video input to said video display (Hilleque discloses the actual data represents or is data that is outputted into the video input of the video display; Fig. 4, paragraph 64).

6. Vemuri in view of Hilleque disclose the method of claim 1 wherein said step of capturing comprises a screen grab (Hilleque discloses a video recording of the screen and therefore a “screen gab”; paragraphs 64; Fig. 6a).

8. Vemuri discloses a jackpot monitoring system configured to monitor a progressive jackpot which is displayed by a video display associated with an electronic gaming device (Figs. 1, 3; paragraphs 25, 35, 37), comprising: 
an image capture device associated with said video display, said first image capture device (104 in Fig. 4, 502 in Fig. 5; paragraphs 48-50, 68-70) comprising a controller, a memory and software configured to cause said controller to (computing device 104 comprising processor(s) 118, memory 120 and software inherently in memory comprising instructions operate the computer device; Fig. 4, paragraph 48): 
capture, data representing an image displayed by said video display (paragraphs 48-50, 68-70); 
analyze said data representing said image to identify said amount of said progressive jackpot (server or portable computing may perform image analysis to identify the amounts; paragraphs 70-73) of said progressive jackpot (jackpot amount 94 in Fig. 3; paragraphs 7-9, 37-39); 
associate identifying information with said amount, said identifying information comprising information which identifies at least one of said video display, said electronic gaming device, and a game theme (It is noted that the claim does not specify where or how the identifying information is obtained. Vemuri discloses the image information is associated with data including timestamp; machine identifier, jackpot identifier, game identifier; etc.; paragraphs 63, 69, 73-74, 78); and 
transmit said amount with said associated identifying information to a remote jackpot monitoring system (transmit and store to a remote server progressive jackpot database; paragraphs 7, 44, 63-64, 75, 78, 79); and 
said remote jackpot monitoring system comprising a controller, a memory, a database, and software configured to cause said controller (processor 126, memory 120 which inherently stores software; Fig. 4, paragraph 51 ) to: store said amount in a dataset in said database (transmit and store to a remote server progressive jackpot database; paragraphs 7, 44, 63-64, 75, 78, 79), said dataset including information regarding a time of said amount and said associated identifying information (paragraphs 20, 63, 67, 74, 78-79, 82, 86).
Vemuri discloses the claimed invention but fails to teach that the capturing the data representing an image via an interface port of said video display. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering systems, Hilleque a method and system for monitoring a progressive and/or other non-progressive jackpot awards (paragraphs 17). Hilleque discloses that similarly to Vemuri’s capture device that a video camera (paragraphs 62, 86). Hilleque discloses that alternatively or in combination (paragraphs 86, 98), the capturing device may be a splitter in combination with a video recorder (400 and 405 in Fig. 4) connected to the display’s (122 in Fig. 4) interface port (connection may be any suitable combination of VGA, HDMI, DVI, composite, component, LVDS, or other suitable connection type; paragraphs 64). The advantage of using recorders and splitters is advantageous since it is less expensive and functions as a direct capture device (paragraph 65). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Vemuri’s invention and capture the data via an interface port of said video display as taught by Hilleque in order to provide the predictable result of providing less expensive method of capturing data from a screen and directly capture data from the display source.

9. Vemuri discloses the system of claim 8 wherein said software of said image capture device are further configured to cause said controller of said image capture device to: capture, via said image capture device, data representing a second image displayed by said video display; analyze said data representing a second image to identify a second amount of said progressive jackpot; associate said identifying information with said second amount; and transmit said second amount with said associated identifying information to said remote jackpot monitoring system (Vemuri discloses that data is stored in database and retrieve previously stored data from a lookup jackpot table; paragraph 79. Therefore, a second image is captured, analyzed and stored as claimed. In addition, Hilleque discloses a plurality of, or second capture image data is stored associated with the identified information; Fig. 8, 10).

10. Vemuri discloses the system of claim 9 wherein said software of said remote jackpot monitoring system is further configured to cause said controller of said remote jackpot monitoring system to update said amount in said dataset to said second amount and a second time of said second amount (updated with the current/second amount; paragraphs 7-9, 20, 79. In addition, Hilleque discloses an updated or second capture image data is stored associated with the identified information; Fig. 8, 10).

11. Vemuri in view of Hilleque discloses the system of claim 8 wherein said interface port comprises an input or output port of said video display [Hilleque discloses that the recorder and splitter video ports that goes into the display device for display (paragraph 64, Fig. 4) and therefore goes into the input port of the display device.].

12. Vemuri in view of Hilleque discloses the system of claim 8 wherein said data represents a video output by said video display [Vemuri discloses the data represents a video output b/c it is a captured image of the video display (paragraphs 48-50, 68-70). In addition, Hilleque discloses the recorded data recording by the recorder “represents” a video output of the of the display as illustrated in Figs. 6a.].

13. Vemuri in view of Hilleque discloses the system of claim 8 wherein said data represents a video input to said video display (Hilleque discloses the actual data represents or is data that is outputted into the video input of the video display; Fig. 4, paragraph 64).

14. Vemuri in view of Hilleque discloses the system of claim 8 wherein said software of said image capture device is configured to cause said controller of said image capture device to capture said image via a screen grab (Hilleque discloses a video recording of the screen and therefore a “screen gab”; paragraphs 64; Fig. 6a).

15. Vemuri in view of Hilleque discloses a jackpot monitoring system configured to monitor a progressive jackpot which is displayed by a video display associated with an electronic gaming device, comprising: 
an image capture device associated with said video display, said image capture device comprising a controller, a memory and software configured to cause said controller to: 
capture, via an interface port of said video display, data representing a first image displayed by said video display; and 
transmit said data representing said first image to a remote jackpot monitoring system; and 
said jackpot monitoring system comprising a controller, a memory, a database, and software configured to cause said controller to: 
analyze said data representing said first image to identify said amount of said progressive jackpot;
 associate identifying information with said amount, said identifying information comprising information which identifies at least one of said video display, said electronic gaming device, and a game theme; and 
store said amount in a dataset in said database, said dataset including a timestamp of said amount and said associated identifying information
(see rejection for claims 1 and 8 above).

16. Vemuri in view of Hilleque discloses the system of claim 15 wherein said software of said image capture device is configured to cause said controller to capture data representing a second image displayed by said video display and to transmit said data regarding said second image to said jackpot monitoring system (Vemuri discloses that data is stored in database and retrieve previously stored data from a lookup jackpot table; paragraph 79. Therefore, a second image is captured, analyzed and stored as claimed. In addition, Hilleque discloses a plurality of, or second capture image data is stored associated with the identified information; Fig. 8, 10).

17. Vemuri in view of Hilleque discloses the system the system of claim 16 wherein said software of said remote jackpot monitoring system is further configured to cause said controller of said remote jackpot monitoring system to: receive said data representing a second image displayed by said video display; analyze said data representing said second image to identify a second amount of said progressive jackpot; and update said dataset to said second amount and a second timestamp associated with said second amount . (Vemuri discloses that data is stored in database and retrieve previously stored data from a lookup jackpot table; paragraph 79. The data’s are stored with their respective time stamps. Vemuri; paragraphs 20, 63, 67, 74, 78-79, 82, 86). Therefore, a second image is captured, analyzed and stored as claimed. In addition, Hilleque discloses a plurality of, or second capture image data is stored associated with the identified information; Fig. 8, 10. Hilleque discloses timestamp with date and time is associated with the amount; paragraphs 90; Fig. 8.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vemuri (US 2021/0248872) in view of Hilleque (WO 2009/114196 A2) as applied to claim 1 above, and further in view of Meunier (US 2019/0197825).

7. Vemuri in view of Hilleque discloses the claimed invention as discussed above but fails to teach locating said image capture device in said electronic gaming device. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to capture the screen of a gaming device, Meunier discloses a method and system that takes screen shots of a game displayed on a gaming machine (paragraphs 7-15). Meunier disclose that the processing circuity (paragraphs 73-76) to capture the screen shot of the gaming device is located in the gaming machine (paragraphs 84-89, 94). Gaming machines processing components are stored inside a gaming machine, which is secured within the gaming machine’s cabinet. Therefore, locating the image capture device in said electronic gaming device would provide a secure location of the image capturing device within the gaming cabinet. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Vemuri’s invention and locate the image capture device in said electronic gaming device in order to store the image capture device in a secure location inside the gaming machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715